Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a system comprising a dispenser and a spacing drum, classified in A24D3/0275.
II. Claims 9-19, drawn to a system comprising a first spacing drum and a second spacing drum, classified in A24D3/0275.
III. Claim 20, drawn to a method of forming a filter, classified in A24D3/0229.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related systems for forming filter rods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different structure. Specifically, the system of Group I includes a spacing drum whereas the system of Group II includes a first and a second spacing drum.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case, the method claims a method of forming a filter including converting a first entrance to a first exit, a second entrance spacing, and converting the second entrance spacing to a second exit. However, the .
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case, the method claims a method of forming a filter including converting a first entrance to a first exit, a second entrance spacing, and converting the second entrance spacing to a second exit. However, the apparatus of claim 9 does not claim any of the above elements, and only claims a first spacing drum to receive segments and a second spacing drum to receive the segment from the first spacing drum. Therefore, the process as claimed can be practiced be another materially different apparatus that includes those claimed elements.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Although the classifications are somewhat overlapping in scope, the systems and methods each comprise distinct claim limitations that would require distinct search strategies including unique text search terms and different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claims 1 or 9 are generic to the following disclosed patentably distinct species:
Species A, Fig 1A, illustrates an embodiment of a continuous filter rod in a repeating pattern of equal-sized segments (such as A, B, C, D, or more).
Species B, Fig 1B, illustrates an embodiment of a continuous filter rod in a repeating pattern of unequal-sized segments (such as A, B, C, D, or more).
Species C, Fig 1C, illustrates an embodiment of a continuous filter rod in a repeating pattern of equal-sized segments (such as A, B, C, D, or more) wherein spaces are inserted between two segments with an element between the segments.

Species E, Fig 1E, illustrates an embodiment of a continuous filter rod in a repeating pattern of equal-sized segments (such as A, B, C, D, or more) wherein spaces are inserted between each segment.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species as described above. In addition, these species are not obvious variants of each other based on the current record.

Independently from the above, claims 1 or 9 are generic to the following disclosed patentably distinct species:
Species AA. Figs 2B-2C illustrate an embodiment of a system layout including a first and second hopper (Fig 2B, 200-1 & 200-2) for feeding segments (A & B), and further including a profile spacing drum (30-1).
Species BB. Figs 2D-2E illustrate an embodiment of a system layout further include a third and fourth hopper (Fig 2C, 200-3 & 200-4) for feeding segments (C & D), and further including a profile spacing drum (30-2).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

Independently from the above, claims 1 or 9 are generic to the following disclosed patentably distinct species:
Species AAA. Fig 4A illustrates an embodiment of a spacing drum of Fig 2B/2C including a radial profile flight (32).
Species BBB. Fig 7 illustrates an embodiment of a spacing drum of Fig 2B/2C including a radial profile flight (32L) to account for different sized segments (A & B).
Species CCC. Fig 8 illustrates an embodiment of a spacing drum of Fig 2B/2C including a different radial profile flight including eight radial profile flights (32a).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

Independently from the above, claims 1 or 9 are generic to the following disclosed patentably distinct species:
Species AAAA. Fig 4B illustrates an embodiment of a spacing drum of Fig 2D/2E including a radial flight profile for transporting the segments (A, B, C, & D) in at a distance (D2).
Species BBBB. Fig 4C illustrates an embodiment of a spacing drum of Fig 2D/2E including a radial flight profile for transporting segments (A, B, C, & D) at a series of distances (D1 and D2).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Each of the Species outlined above describe distinct and unique structures for the systems and methods that do not overlap in scope. Further, each distinct species would require different text search terms within each classification that would not overlap in scope.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) [i.e. elect a single species out of A-E, AND a single species out of AA-BB, AND a single species out of AAA-CCC, AND a single species out of AAAA-BBBB] and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the restriction requirement.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974. The examiner can normally be reached M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731